Citation Nr: 0618583	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for colitis.

4.  Entitlement to service connection for a bladder 
infection.

5.  Entitlement to service connection for vision problems.

6.  Entitlement to service connection for impotence.

7.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In March 2004, the Board remanded the veteran's appeal to the 
RO for additional development.  Following that development, 
the veteran's appeal was recertified to the Board in December 
2005.  In January 2006, the veteran requested a hearing in 
Washington, D. C., before a Veterans Law Judge.  Later that 
same month, the veteran notified the Board that he would be 
unable to testify, but that he was appointing his 
representative to testify for him.  The Board notes that a 
hearing will not normally be scheduled solely for the purpose 
of receiving argument by a representative.  See 38 C.F.R. 
§ 20.700 (2005).  Furthermore, the veteran's representative 
has not otherwise requested that he or she be allowed to 
appear alone to personally present argument on the veteran's 
behalf to the Board.  Rather, the representative has 
submitted written argument.  In light of these circumstances, 
the Board finds that the veteran's hearing request has been 
withdrawn.  

The Board also notes that additional evidence has been 
forwarded to the Board after the veteran's case was 
recertified on appeal.  See 38 C.F.R. § 20.1304 (2005).  The 
veteran has waived consideration of the additional evidence 
by the RO in the first instance.  The Board accepts the 
evidence for inclusion into the record on appeal.  

As was noted in the March 2004 remand, the veteran has raised 
the possibility in several of his statements that his claimed 
disabilities are due to radiation from exposure to nuclear 
weapons.  The RO has not yet considered any such theory of 
entitlement and that issue is again referred to the RO for 
consideration.  

Finally, the veteran has raised a number of claims that have 
not been adjudicated by the RO.  In particular, an August 
2003 notice letter reflects the RO's request for information 
from the veteran with respect to his claims for service 
connection for chloracne, for an enlarged heart, for migraine 
headaches, for rheumatoid arthritis, for an immune system 
condition, and for gastroenteritis.  In statements, dated in 
January 2005, February 2005, and December 2005, the veteran 
raised additional claims for service connection for kidney 
shutdown (diagnosed as renal insufficiency), for colon 
polyps, for peripheral neuropathy, for a stroke, and for a 
high lipid count (diagnosed as hyperlipidemia).  As none of 
the above-noted claims, to include those noted in the August 
2003 notice letter, have been adjudicated by the RO, they are 
not before the Board.  Here, the additionally raised claims 
for service connection for renal insufficiency, for colon 
polyps, for peripheral neuropathy, for a stroke, and for 
hyperlipidemia are referred to the RO for appropriate action.  


REMAND

The veteran contends that he is entitled to service 
connection for his claims on appeal, in part, as a result of 
his exposure to Agent Orange and/or mustard gas during 
military service.  (The veteran's personnel records show that 
he never served outside of the Continental United States.)  

The veteran contends he was exposed to mustard gas in a gas 
chamber at Lackland Air Force Base (AFB), Texas, during basic 
training.  He also contends that he had additional mustard 
gas exposure at Shepard AFB, Texas, while undergoing training 
as a food inspector, and while he was working as a food 
inspector at March AFB, California.  His duties at March AFB 
as a food inspector also reportedly caused him to be exposed 
to Agent Orange.  In a May 2002 statement, the veteran 
reported the following:

I inspected planes and the flight line kitchens.  
The interior of the planes (cargo storage and 
even up [to] the pilots cabin) were filled with 
the caustic environment of the mustard gas and 
Agent Orange.  Each time I made my inspection, my 
eyes teared badly and I coughed for days after 
the monthly inspections.  I talked to the pilots 
and they told me that they were having the same 
problems.  Some of them complained about severe 
migraine headaches and vision problems.  

Additionally, the veteran claims he was exposed to Agent 
Orange (herbicides) walking near the aircraft as they were 
being washed, which resulted in his reportedly coming in 
contact with contaminated water spray.  

In its March 2004 remand, the Board instructed the RO to 
further develop the veteran's claims on appeal with regard to 
claimed exposure to Agent Orange and mustard gas.  In this 
regard, the Board found that the evidence then of record was 
ambiguous and did not definitively answer the question of 
whether the veteran was likely exposed to Agent Orange or 
mustard gas during his military service.  The Board found 
that there was no indication from the evidence as to whether 
Agent Orange had been stored at or transported through March 
AFB, as claimed by the veteran.  Likewise, the evidence did 
not reflect whether the veteran was likely exposed to mustard 
gas, in any form, during his military service.  

A review of the record since the Board's March 2004 remand 
continues to reflect a lack of any confirmation on the 
question of whether Agent Orange was stored at or transported 
through March AFB.  Here, a November 2005 VA Form 3101 sent 
by the RO through the Personnel Information Exchange System 
(PIES), revealed only that there were no records that the 
veteran had been exposed to herbicides.  Such information was 
similar to that previously received by the RO and found 
inadequate by the Board.  A remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to the veteran's claimed exposure to mustard 
gas, the Board is cognizant that VBA Adjudication Manual, 
M21-1, Part III, Chapter 5, paragraph 5.18, notes that 
development for evidence of full-body exposure to mustard gas 
or lewisite is necessary only if the veteran claims exposure 
and has a mustard gas induced condition.  The Board presumes 
the noted "mustard gas induced condition" is one of those 
conditions enumerated at 38 C.F.R. § 3.316 (2005).  A review 
of the medical evidence reflects a December 1999 private 
medical report which notes the veteran's diagnosis for 
keratitis, one of the enumerated conditions under 38 C.F.R. 
§ 3.316.  

In this case, the record reflects that in September 2005, the 
RO electronically mailed specific information to VA's Central 
Office (VACO) to confirm whether or not the veteran had in 
fact participated in mustard gas testing.  Later that month, 
VACO informed the RO that the Department of Defense did not 
list the veteran in its mustard gas/Lewisite database.  No 
further action was taken with regard to confirming the 
veteran's claimed exposure to mustard gas.  The Board notes 
that current VA procedures (see Veterans Benefits 
Administration Training Letter (05-01), dated March 28, 2005) 
require that if VACO responds that the claimant's name is not 
in the current mustard gas/Lewisite database, such a negative 
response does not end the RO's development.  In particular, 
the VBA training letter notes that a copy of the veteran's 
DD-Form 214 and personnel file (both of which are of record) 
should be forwarded to VA's Compensation and Pension Service 
in Washington, D.C.  When received, the Compensation and 
Pension Service is to provide a copy of the veteran's DD-214 
and personnel file to the Department of Defense for further 
inquiry and final verification.  This additional step with 
regard to verifying, through the Department of Defense, the 
veteran's alleged exposure to mustard gas in service has not 
been undertaken.  

As the development requested by the Board in its March 2004 
remand order as to confirmation of alleged Agent Orange 
and/or mustard gas exposure has not been fully complied with, 
the claims on appeal must be remanded so the necessary 
development can be accomplished.  

In addition, the Board notes that under 38 C.F.R. § 3.159(c) 
(2005), with respect to obtaining records the claimant 

 . . . must cooperate fully with VA's reasonable 
efforts to obtain relevant records from . . . 
custodians.  The claimant must provide enough 
information to identify and locate the existing 
records, including the person, company, agency, 
or other custodian holding the records; the 
approximate time frame covered by the records; 
and, in the case of medical treatment records, 
the condition for which treatment was provided.  

In January 2005, the veteran submitted a number of medical 
release forms (VA Form 21-4142) and requested that the RO 
obtain records from those providers identified.  A number of 
the release forms requested evidence already of record or 
were associated with claimed disabilities not currently on 
appeal.  Some of the VA Form 21-4142s submitted by the 
veteran cover very broad, as compared to approximate, time 
frames.  A note attached to the top of the release forms, 
presumably from RO personnel, reflects that the evidence the 
veteran requested be obtained was associated with the 
veteran's Social Security Administration (SSA) records, which 
are associated with the claims file.  In this regard, none of 
those medical records from SSA are dated any later than 2000.  

In this case, the relevant VA Form 21-4142s reflect reports 
of apparent treatment subsequent to 2000 at Breckinridge 
Hospital, Meade County Medical Center/Brandenburg Family 
Medicine, Bennett and Bloom Eye Centers, Dr. Bizer's Vision 
World, Dr. Suresh Kodali, Jewish Hospital, and Baptist 
Hospital East, as well as the VA Medical Center (VAMC) in 
Louisville, Kentucky.  They also appear to reflect the 
veteran's treatment for both his physical and mental 
disabilities.  In this regard, VA outpatient treatment notes 
dated in 2003 and 2004 reflect the veteran's report of 
treatment through private medical doctors and facilities.  
The veteran has submitted VA outpatient treatment records 
from the Louisville VAMC which reflect treatment in 2004, 
2005, and most recently in April 2006.  

Thus, the RO should reconsider those January 2005 VA Form 21-
4142s associated with the above-noted facilities and/or 
physicians, and obtain any such available records.  If the RO 
finds that any particular VA Form 4142 submitted by the 
veteran does not give a sufficient approximate time frame by 
which the RO may reasonably request and obtain such records, 
the RO should inform the veteran of this fact and request 
that he resubmit any inadequate VA Form 21-4142.  

Likewise, in a January 2005 letter, the veteran indicated 
that he was receiving relevant treatment for his psychiatric 
disability from DuPont Mental Health Center in Louisville, 
Kentucky.  No such records from that facility are associated 
with the claims file.  In this instance, VA has been placed 
on notice of relevant private records associated with the 
veteran's psychiatric treatment.  The regulation requires VA 
to notify the veteran of the existence of the specific 
relevant medical records, which have not been obtained.  
Therefore, the RO should notify the veteran that records from 
DuPont Mental Health Center may be relevant to his claim for 
service connection for an acquired psychiatric disorder.  The 
RO should thereafter undertake appropriate action to obtain 
and associate those records with the claims file.  See 38 
C.F.R. § 3.159(c)(1), (e)(1),(2) (2005).  

The Board also notes that the veteran underwent a VA 
examination in May 2005 associated with his claims.  The 
examiner found at that time, based on the evidence then of 
record, that the veteran's diabetes mellitus and hypertension 
were not related to service.  Following the examination and 
recertification of the veteran's appeal back to the Board, 
the veteran submitted additional evidence directly to the 
Board.  In particular, the evidence consisted of a copy of an 
International Certification Vaccination card from the United 
States Department of Health, Education and Welfare (Public 
Health Service).  The card reflects a notation, dated in May 
1969, that the veteran's blood glucose level was 410 mg/dl 
and that his blood pressure was 220/110.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d).  

The veteran has asserted that his diabetes mellitus and 
hypertension first began in service.  His service medical 
records do not reflect symptoms, diagnoses, or treatment for 
either diabetes or hypertension.  However, given the May 1969 
copy of the International Certification Vaccination card with 
indicators of diabetes mellitus and hypertension (during the 
veteran's period of service), and because the examiner's 
opinion in May 2005 is based on a lack of findings during 
service of either diabetes mellitus or hypertension, the 
Board finds that an additional medical opinion, based upon 
the newly received evidence, is needed to fully and fairly 
evaluate the claims on appeal for diabetes mellitus and for 
hypertension.  38 U.S.C.A. § 5103A(d); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In conjunction with the requested 
medical opinion, the RO should also request that the veteran 
submit the original (as compared to the copy currently of 
record) International Certification Vaccination card.  

Likewise, in reviewing the above-noted report of the May 2005 
VA examination, the Board notes that the examiner found that 
the veteran did not have retinopathy secondary to diabetes 
mellitus.  He did not otherwise indicate whether the veteran 
had any other eye disability (as noted above, the veteran was 
diagnosed with keratitis in December 1999) and whether such 
disability was related to service or was secondary to 
diabetes mellitus.  Such information had been requested per 
the Board's March 2004 remand order.  Therefore, in light of 
the veteran's documented treatment for his eyes, the 
specialized nature of ophthalmology, and the lack of any 
contemporaneous medical evidence documenting any current eye 
disabilities, the Board believes the veteran should be 
scheduled for a VA eye examination.  See Stegall, 11 Vet. 
App. at 271; 38 U.S.C.A. § 5103A(d).  

Therefore, following development to determine if the veteran 
was exposed to Agent Orange or mustard gas in service, the 
claims file should be returned to the examiner who conducted 
the May 2005 VA examination for a supplemental opinion 
regarding the veteran's claims for service connection for 
diabetes mellitus and for hypertension.  In this regard, the 
examiner should again offer an opinion, following 
consideration of the additional evidence of record, to 
include the medical findings noted on the International 
Certification Vaccination card, as to whether the veteran's 
diabetes mellitus and hypertension are related to his period 
of service.  Such an opinion should include consideration of 
whether the veteran's diabetes mellitus or hypertension is 
due to any documented exposure to Agent Orange and/or mustard 
gas.  The RO should arrange for the veteran to undergo 
examination only if the May 2005 VA examiner is unavailable 
or such examination is needed to answer the questions posed 
above.  

Furthermore, the veteran should be scheduled for a VA 
ophthalmologic examination and the examiner requested to 
identify any current eye disability and whether such 
disability is due to the veteran's period of service or 
whether such disability is secondary to veteran's diabetes 
mellitus.  Such an opinion should include consideration of 
whether any identified eye disability is due to documented 
exposure to Agent Orange or mustard gas.  The veteran is 
hereby advised that failure to report to any scheduled 
examination, without good cause, may result in denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

The Board wishes to emphasize that, given the possibility of 
receipt of additional relevant evidence, further medical 
examination of the veteran should be undertaken if so 
warranted.  In this regard, the evidence currently of record 
does not reflect a diagnosis for colitis or bladder 
infection.  Furthermore, the veteran's impotence and 
psychiatric disability have not been related by medical 
opinion evidence to his active service or to his diabetes 
mellitus.  Nevertheless, the RO may determine that an 
examination is warranted because of newly received evidence.

Finally, the Board notes that in a December 2005 statement, 
the veteran made reference to his attempts to obtain a copy 
of his service medical records and his having been unable to 
do so.  A review of the record does not appear to indicate 
that the veteran had previously requested a copy of his 
service medical records.  As such, given the veteran's 
request, the RO should provide the veteran with a copy of his 
service medical records.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with a copy of his service medical 
records.  

2.  The RO should undertake appropriate 
action to obtain any available treatment 
records from DuPont Mental Health Center 
in Louisville, Kentucky, as identified in 
the veteran's January 2005 letter.  

3.  The RO should reconsider those VA 
Form 21-4142s submitted by the veteran in 
January 2005 with regard to treatment at 
Breckinridge Hospital, Meade County 
Medical Center/Brandenburg Family 
Medicine, Bennett and Bloom Eye Centers, 
Dr. Bizer's Vision World, Jewish 
Hospital, and Baptist Hospital East, as 
well as the Louisville VAMC.  The RO 
should obtain any such available records 
from those facilities where the veteran 
has provided an approximate time frame in 
which his treatment occurred, following 
the procedures set forth in 38 C.F.R. § 
3.159(c)(2) (2005).  (New consent forms 
should be sought in order to facilitate 
this process.)  All records/responses 
received should be associated with the 
claims file.  

If the RO determines that the time frame 
of treatment the veteran has identified 
in any VA Form 21-4142 is too broad to 
enable the RO to reasonably obtain such 
records, the RO should contact the 
veteran and request that he submit a 
consent form with greater detail.  

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

5.  The veteran should be requested to 
submit his original International 
Certification Vaccination card from the 
United States Department of Health, 
Education and Welfare (Public Health 
Service).  (The original will be returned 
after the RO examines it and copies it 
for the record.)

6.  The RO should conduct appropriate 
development to determine the following: 
1) whether the veteran was exposed to 
herbicides (Agent Orange) at any of his 
units during service, especially March 
AFB (i.e., whether herbicides were stored 
at or transported through March AFB); and 
2) whether the veteran was exposed to 
mustard gas during service, especially at 
Lackland AFB or Shepard AFB (following 
the procedures outlined in the VBA's 
Training Letter (05-01)).

7.  After securing any additional 
records, the RO should forward the 
veteran's claims file to the VA examiner 
who examined the veteran in May 2005.  
That physician should review the 
veteran's claims file (with particular 
attention given to his report of May 2005 
VA examination, the International 
Certification Vaccination card, and the 
evidence added to the claims file since 
the May 2005 examination) and provide a 
supplemental opinion.  In that 
supplemental opinion the examiner should 
opine as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
currently diagnosed diabetes mellitus or 
hypertension is related to the veteran's 
period of active military service, to 
include any confirmed exposure to 
herbicides or mustard gas.  The bases for 
the opinion provided should be explained 
in detail.  

The RO should arrange for the veteran to 
undergo examination only if the May 2005 
VA examiner is unavailable or such 
examination is needed to answer the 
questions posed above.  

8.  Likewise, after securing any 
additional records, the veteran should be 
scheduled for a VA ophthalmologic 
examination.  The examiner should be 
asked to review the claims file, examine 
the veteran, and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
eye disability is related to the 
veteran's period of active military 
service or the veteran's diabetes 
mellitus, to include any confirmed 
exposure to Agent Orange or mustard gas.  
The bases for the opinion provided should 
be explained in detail.

9.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority (to include that evidence 
submitted directly to the Board).  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

